 



Exhibit (10)(iii)(A)(5)
PRIVATE

              IMPERIAL OIL LIMITED   2003     EARNINGS BONUS UNIT AWARD    



Name of Grantee:   Grant Date: Nov. 20, 2003 Number of IEBUs:   IEBU No: Maximum
Settlement Value per IEBU: $3.00   Empl. No: Maximum Settlement Value of Award:
   

This IMPERIAL EARNINGS BONUS UNIT (IEBU) AWARD is granted by Imperial Oil
Limited (the “Company”) effective November 20, 2003, (the “Grant Date”). This
Award is subject to the provisions herein stated and the Imperial Oil Limited
Earnings Bonus Unit Plan (the “Plan”) and is granted on the conditions that
Grantee accepts such provisions. The Grant Instrument incorporates by reference
the provisions of the Plan, as it may be amended from time to time, including
without limitation the definitions of terms used in this Grant Instrument and
defined in the Plan.



1.   AWARD



    This incentive is provided by the grant of Imperial Oil Limited Earnings
Bonus Units (“IEBUs”), which gives the Grantee the right, subject to the terms
and conditions herein, to receive a cash payment from the Company equal to the
Maximum Settlement Value per IEBU, when the cumulative basic net earnings per
common share of the Company reach at least the Maximum Settlement Value per IEBU
prior to the fifth anniversary of the Grant Date, or equal to the cumulative
basic net earnings per common share ending on the last full quarter that
precedes the fifth anniversary of the Grant Date if the cumulative basic net
earnings per common share do not reach the Maximum Settlement Value per IEBU.



2.   SETTLEMENT DATE AND DEFERRED PAYMENTS



    The Settlement Date of these IEBUs shall be the earlier of the fifth
anniversary of the Grant Date, or the date of publication of the Company’s
quarterly earnings statements which bring the cumulative basic net earnings per
common share as initially published commencing with the first full quarter
following the Grant Date to an amount at least equal to the Maximum Settlement
Value per IEBU specified above; provided, however, in the discretion of the
Company, payment may be deferred as specified by the Grantee based on options
for such deferral provided to the Grantee by the Company.



3.   ASSIGNMENT



    No right created by the granting of an IEBU can be pledged in any
circumstance, nor can it be assigned except in the case of death. Any attempt to
pledge or assign may, in the discretion of the Company, result in forfeiture of
the rights created herein.

          IMPERIAL OIL LIMITED     -s- T.J. Hearn [t12211t1221104.gif]    
Chairman, President and Chief Executive Officer

